DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1–22 in the reply filed on 12/2/2021 is acknowledged.
Claims 23–34 are cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 6, 7, 16–18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2005/0046086 A1) in view of Frank (US 5,786,059).
Lee teaches a method of making fibrous batting reinforced aerogel which involves forming a gel precursor, dispensing the gel precursor into the fibrous batting, forming a Id. ¶ 35.  The microfiber filler may comprise metal oxide, silica, alumina, aluminum phosphate, and aluminosilicate.  Id. ¶ 26.  
Lee fails to teach the use of hydrophobic materials covalently attached to a surface of the aerogel material.
Frank teaches a fiber web and aerogel particle composite material, wherein the aerogel composite particles have covalently bonded hydrophobic surface groups that prevent the collapse of the aerogel due to condensation of moisture in the pore of the composite.  Frank abstract, 3:39–61.
It would have been obvious to one of ordinary skill in the art to have added the covalently bonded hydrophobic surface groups to the invention of Lee to prevent collapse of the aerogel.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Frank as applied to claim 1 above, and further in view of Stepanian (US 2002/0094426 A1).  Lee and Frank fail to teach silicon carbide as an opacifier for use in aerogels.
Stepanian teaches aerogel composite materials comprising lofty fibrous batting reinforcement and finely dispersed dopant materials, such as opacifiers.  Stepanian abstract, ¶ 33.  Materials useful as an opacifier in the aerogel include carbon black, titania, iron oxides, and silicon carbide.  Id.
The ordinarily skilled artisan would have found it obvious to have looked to Stepanian for guidance as to suitable opacifying material (e.g., carbon black, silicon carbide, etc.) in order to successfully practice the invention of Lee.
Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Frank as applied to claims 6 and 7 above, and further in view of Sanchez (US 5,955,525).  Lee and Frank fail to teach at least a portion of the fillers being in hydrated form.
Sanchez teaches the use of hydrated inorganic materials as flame retardants in polymers.  Sanchez at 1:8–11, 2:37–49.  The taught flame retardants include hydrated metal carbonates, calcium silicate, and alumina, wherein the hydrated flame retardants release water to offer flame retardance.  Id. at 2:38–60.
The sol-gel used to form the Lee aerogel is preferably made of polymer.  Lee ¶ 26.  It would have been obvious to one of ordinary skill in the art to have added the hydrated smoke retardant materials of Sanchez to the aerogel of Lee, or used hydrated versions of Lee’s microfibers, at Lee’s taught filler levels, because Sanchez teaches the use of hydrated smoke retardant material in polymers like those used to make Lee's aerogel.
Claims 10, 11, and 13–15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Frank as applied to claim 7 above, and further in view of Myszak (US 5,409,980).
Myszak teaches the use of fine particulate smoke retardant material in polymers.  Myszak abstract.  The smoke retardant material may comprise antimony pentoxide, brominated alkoxydiphenyl sulfone, aluminum trihydrate, ammonium phosphate, zinc borate, ammonium octylmolybdate, magnesium hydroxide, or molybdenum trioxide.  Id. 
The sol-gel used to form the Lee aerogel is preferably made of polymer.  Lee ¶ 26.  It would have been obvious to one of ordinary skill in the art to have added the smoke retardant materials of Myszak to the aerogel of Lee at Lee’s taught filler levels because Myszak teaches the use of smoke retardant material in polymers like those used to make Lee's aerogel.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Frank, and Myszak as applied to claim 10 above, and further in view of Field (US 2004/0077738 A1).  Lee, Frank, and Myszak fail to teach the use of aluminum hydroxide as a filler in aerogels.
Field teaches an aerogel composite comprising hydrophobic aerogel particles and opacifying agents, which reduce the thermal conductivity of the hydrophobic aerogel particles.  Field abstract, ¶ 8.  The aerogel composite may further comprise fire retardants such as aluminum hydroxides and magnesium hydroxides.  Id. ¶ 31.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the magnesium hydroxide of Myszak with the aluminum hydroxide because Field teaches the functional equivalency of said metal hydroxide smoke or fire retardant materials. Simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–9, 14–18, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–23 of U.S. Patent No. 9,181,486 in view of Stepanian.  The ’486 patent claims anticipate the instant invention but for the embedded opacifying compound.  Stepanian teaches aerogel composite materials comprising lofty fibrous batting reinforcement and finely dispersed dopant materials, such as opacifiers.  Stepanian abstract, ¶ 33.  Materials useful as an opacifier in the aerogel include carbon black, titania, iron oxides, and silicon carbide.  Id. ¶ 33.  The ordinarily skilled artisan would have found it obvious to have added the opacifying material of Stepanian (e.g., carbon black, silicon carbide, etc.) to improve the aerogel’s performance at higher temperatures.  See id.
Claims 1–22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–14 and 20–23 of U.S. Patent No. 10,487,263 in view of Stepanian.  The ’263 patent claims anticipate the instant invention but for the embedded opacifying compound.  Stepanian teaches aerogel composite materials comprising lofty fibrous batting reinforcement and finely dispersed dopant materials, such as opacifiers.  Stepanian abstract, ¶ 33.  Materials useful as an opacifier in the aerogel include carbon black, titania, iron oxides, and silicon carbide.  Id. ¶ 33.  The ordinarily skilled artisan would have found it obvious to have added the opacifying material of Stepanian (e.g., carbon black, silicon carbide, etc.) to improve the aerogel’s performance at higher temperatures.  See id.
Claims 1–22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–22 and 34 of copending Application No. 16/664,256 in view of Stepanian.  The ’256 application’s claims anticipate the instant invention but for the embedded opacifying compound.  Stepanian teaches aerogel composite materials comprising lofty fibrous batting reinforcement and finely dispersed dopant materials, such as opacifiers.  Stepanian abstract, ¶ 33.  Materials useful as an opacifier in the aerogel include carbon black, titania, iron oxides, and silicon carbide.  Id. ¶ 33.  The ordinarily skilled artisan would have found it obvious to have added the opacifying material of Stepanian (e.g., carbon black, silicon carbide, etc.) to improve the aerogel’s performance at higher temperatures.  See id.
This is a provisional nonstatutory double patenting rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786